Per Curiam.
This is a rule to show cause why a writ of certiorari should not issue to review the action or proceeding of the township committee of the township of Ocean for the removal of the prosecutor from the position of plumbing inspector for the entire township of Ocean.
The prosecutor says that he has been reduced in his position by having his territory diminished and his pay reduced. He says that the action of the board is in violation of chapter 262, laws of 1921.
We think that the case presents a debatable question and that the writ should issue. The rule will be made absolute and the writ allowed accordingly.